Case 1:11-cv-00691-LAK-RWL Document 2482-14 Filed 04/21/20 Page 1 of 4




           EXHIBIT 14
  Case 1:11-cv-00691-LAK-RWL Document 2482-14 Filed 04/21/20 Page 2 of 4


From:              Yaeger, Michael L.
To:                Fernandez, Ashley; Neuman, Andrea E.
Cc:                Silverman, Alex B.
Subject:           RE: Bill for December 2019
Date:              Wednesday, February 26, 2020 12:31:21 PM


[External Email]

Ashley,

Thank you for the email. The time entries that you have highlighted total $5,991.50 in fees, and the
costs you have highlighted total $245. Thus, all of the fees and costs you have highlighted total
$6,236. We believe that not only the highlighted costs and fees but all of the entries on the bill are
covered by the Court’s order, and we plan on seeking the total amount of the bill. However, we
appreciate Chevron’s admission that it is obligated by the order to pay at least the entries
highlighted, and we look forward to receiving prompt payment for those entries.

Best,
Michael

Michael L Yaeger
Shareholder | Carlton Fields
405 Lexington Avenue, 36th Floor | New York, New York 10174-0002
Direct: 212.380.9623 | Fax: 860.392.5058
MYaeger@carltonfields.com


From: Fernandez, Ashley <AFernandez@gibsondunn.com>
Sent: Wednesday, February 26, 2020 10:49 AM
To: Yaeger, Michael L. <MYaeger@carltonfields.com>; Neuman, Andrea E.
<ANeuman@gibsondunn.com>
Cc: Silverman, Alex B. <ASilverman@carltonfields.com>
Subject: RE: Bill for December 2019

Michael,

We have reviewed Carlton Fields’ invoice dated January 30, 2020 once again and have highlighted all
expenses incurred complying with the subpoena pursuant to the Court’s January 6, 2020 order
(“Starting with the date that Rizack filed the instant motion, December 3, 2019, Plaintiff Chevron
Corp. shall pay reasonable attorneys’ fees and expenses incurred by Rizack in his efforts to comply
with the subpoena.”).

The remaining entries are related to costs incurred in drafting Rizack’s reply brief in support of his
motion for fees. Chevron maintains that, under the Court’s order and relevant authorities, it is not
required to pay these fees and expenses.

Thanks,

Ashley

Ashley Fernandez
  Case 1:11-cv-00691-LAK-RWL Document 2482-14 Filed 04/21/20 Page 3 of 4




GIBSON DUNN
Gibson, Dunn & Crutcher LLP
200 Park Avenue, New York, NY 10166-0193
Tel +1 212.351.3884 • Fax +1 212.716.0884
AFernandez@gibsondunn.com • www.gibsondunn.com



From: Yaeger, Michael L. <MYaeger@carltonfields.com>
Sent: Thursday, January 30, 2020 4:18 PM
To: Neuman, Andrea E. <ANeuman@gibsondunn.com>
Cc: Fernandez, Ashley <AFernandez@gibsondunn.com>; Silverman, Alex B.
<ASilverman@carltonfields.com>
Subject: RE: Bill for December 2019

[External Email]
Everything on the bill, including the motion, is related to Mr. Rizack’s efforts to comply with the
subpoena, and we are seeking all of those fees. If you believe only certain portions are payable now,
please circle or highlight those portions for us to review.

Michael L Yaeger
Shareholder | Carlton Fields
405 Lexington Avenue, 36th Floor | New York, New York 10174-0002
Direct: 212.380.9623 | Fax: 860.392.5058
MYaeger@carltonfields.com


From: Neuman, Andrea E. <ANeuman@gibsondunn.com>
Sent: Thursday, January 30, 2020 2:27 PM
To: Yaeger, Michael L. <MYaeger@carltonfields.com>
Cc: Fernandez, Ashley <AFernandez@gibsondunn.com>; Silverman, Alex B.
<ASilverman@carltonfields.com>
Subject: Re: Bill for December 2019

Michael,

This bill contains extensive time that is unrelated to subpoena compliance. The vast majority of the
bill appears to be related to Mr. Rizack’s reply brief in support of his motion for fees which is u
related to subpoena compliance. Please send us a corrected bill that contains only time related to
subpoena compliance so that we can submit it for payment. Thank you.

Regards,

Andrea E. Neuman


       On Jan 30, 2020, at 1:55 PM, Yaeger, Michael L. <MYaeger@carltonfields.com> wrote:
  Case 1:11-cv-00691-LAK-RWL Document 2482-14 Filed 04/21/20 Page 4 of 4


       [External Email]
      Andrea and Ashley,
      On January 6, 2020, the Court ordered that “[s]tarting with the date that Rizack filed
      the instant motion, December 3, 2019, Plaintiff Chevron Corp. shall pay reasonable
      attorneys’ fees and expenses incurred by Rizack in his efforts to comply with the
      subpoena.” Dkt. 2438. Accordingly, I am attaching a copy of our invoice for costs and
      services incurred from December 3, 2019 to December 26, 2019. The wiring
      information is on the first page.
      All the best,
      Michael


      <image001.png>

      Michael L Yaeger
      Shareholder

      405 Lexington Avenue, 36th Floor
      New York, New York 10174-0002
      Direct: 212.380.9623 | Fax: 860.392.5058

      MYaeger@carltonfields.com | www.carltonfields.com
      |vcard

      Carlton Fields is ISO 27001:2013 certified.

      Confidential: This e-mail contains a communication protected by the attorney-client privilege
      or constitutes work product. If you do not expect such a communication please delete this
      message without reading it or any attachment and then notify the sender of this inadvertent
      delivery.

      <14062-39418_1043608.pdf>

This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without
express permission is strictly prohibited. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy.

This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without
express permission is strictly prohibited. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy.
